DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September has been entered.
 
Status of Claims
This action is in reply to the communication filed on September 22, 2020.
Claims 1 – 3 have been amended and are hereby entered.
Claims 14 – 18 have been added.
Claim 9 has been canceled.
Claims 1 – 8 and 10 – 18 are currently pending and have been examined. 
Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on December 23, 2020, have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 8, and 10 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martensson (US6369129) in view of Ericsson (US20080190645).
As per claims 1 – 5, 8, and 11 – 18, Martensson teaches a multimodal ethylene copolymer containing a low molecular weight ethylene copolymer and a high molecular weight ethylene copolymer (Abstract). The multimodal ethylene copolymers are suitable for use in electric power cables (Abstract). Martensson further teaches:
A very low density polyolefin having a density of less than or equal to 910 kg/m3 and an MFR2 in the range of 5 to 25 g/10min ([Abstract]: “The crosslinkable multimodal ethylene copolymer has a density of 0.890 – 0.940 g/cm3 and an MFR2 of 0.1 – 10 g/10 min.”)
The very low density polyolefin contains a first very low density polyolefin fraction being an ethylene copolymer with alpha olefin with density in the range of 890 – 910 kg/m3 and MFR2 in the range of 20 – 40 g/10min (Column 3, Lines 39 – 42: “said multimodal ethylene copolymer including an ethylene copolymer fraction selected from (a) a low molecular weight ethylene copolymer having a density of 0.900 – 0.950 g/cm3 and an MFR2 of 25 – 300 g/10min.” & Column 5, Lines 2 – 4: “As comonomer, use is preferably made of α-olefin having up to 8 carbon atoms.”)
The very low density polyolefin contains a second very low density polyolefin fraction being an ethylene copolymer with alpha olefin with density in the range of 860 – 875 kg/m3 and MFR2 in the range of 0.5 – 5 g/10min (Column 3, Lines 39 – 44: “said multimodal ethylene copolymer including an ethylene copolymer fraction selected from… (b) a high molecular weight ethylene copolymer having a density of 0.870 – 0.940 g/cm3 and an MFR2 of 0.01 – 3 g/10 min” & Column 5, Lines 2 – 4: “As comonomer, use is preferably made of α-olefin having up to 8 carbon atoms.”)
A mechanical blend of the first very low density polyolefin fraction in an amount of 70 – 90 wt% of the very low density polyolefin and the second very low density polyolefin fraction is present in an amount of 10 – 30 wt% of the very low density polyolefin (In Column 6, Lines 41 – 47, Martensson teaches that the multimodal ethylene copolymer of the invention is a blend. Table 1 shows Example 2, wherein the first copolymer fraction is present at 70% and the second copolymer fraction is present at 30%).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the composition of Martensson, and adjusting and varying the densities and melt flow rates of the first and second very low density polyolefins, such as within the claimed ranges, based on the totality of the teachings of Martensson.
Martensson does not teach the composition containing:
Carbon black in an amount of at least 30 – 45 wt%
An ethylene polar copolymer in an amount of 1 – 20 wt%
Ericsson teaches a semiconductive polymer composition for use in power cables (Abstract). The polymer composition contains a multimodal ethylene homo- or copolymer which has a density of 870 – 930 kg/m3 and a MFR2 of 1 to 30 g/10min (Abstract). This overlaps with the specifications of the multimodal ethylene copolymer of Martensson. Ericsson teaches the composition additionally contains carbon black and an ethylene polar copolymer ([0045] and [0053]). Ericsson teaches the carbon black is provided in an amount between 10 – 35 wt% in order to provide electrical conductivity while limiting negative effects on space charge properties and processability that high levels of carbon black provide ([0053]). Ericsson also teaches the ethylene polar copolymer is provided in an amount less than 10 wt% in order to balance the improvement in adhesion between the inner semiconductive layer and metal conducting layer while limiting the negative effects to the space charges provided by the polar copolymers ([0045]). When provided with these additives, Ericsson teaches the resulting compositions can be used in DC-power cables as inner semi-conducting layers ([0001 – 0002]) as required by claims 11 - 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the composition of Martensson to include the carbon black and ethylene polar copolymers in an amount, such as within the claimed ranges, for use as an inner semi-conducting layer with a DC cable, as taught by Ericsson, motivated by the desire to predictably improve the conductivity of the polymer ([0053]) and to improve the adhesion to the metal conducting layer ([0045]) for use in a known and predictable manner.
When the multimodal polyethylene co-polymer of Martensson is provided with the carbon black additives to increase conductivity ([0050]), and ethylene polar copolymers to improve adhesion to the metal conductor ([0045]), it will naturally follow that the amount of the ethylene copolymer is within the range claimed in claims 3, 14, 15 and 18.
As per claim 10, the prior art combination appears silent with respect to the property of pips/m2. Since the prior art combination teaches the same composition as disclosed by the Applicant, the property of pips/m2 is considered to be present (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present once the invention of the prior art combination is formed. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martensson (US6369129) in view of Ericsson (US20080190645) as applied to claims 1 – 5, 8 and 10 – 18 above, and further in view of Iwasaki (US20150371735).
As per claims 6 and 7, the prior art combination teaches a composition comprising polar copolymers such as EVA or EBA (Ericsson, [0045]). However, the prior art combination does not teach the MFR2 values of the polar copolymers.
Iwasaki teaches layers for an insulated wire comprising a base polymer with two ethylene α-olefin copolymers (Abstract). These layers also contain an ethylene-vinyl acetate copolymer ([0013]). Iwasaki teaches that these EVA copolymers preferably have a MFR of at least 6 g/10 min so that the EVA has increased flowability and improved productivity ([0061]). Table 3 shows some representative EVA compositions with MFR of 6 and 15 g/10min, which are both within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an EVA with the claimed MFR2 as taught by Iwasaki in the composition taught by the prior art combination motivated by the desire to predictably increase the flowability and improve productivity ([0061]) of the resulting composition. When this melt index is used, it is less than 15 g/10 min different of the claimed 5 to 25 g/10min of the semiconductive polyethylene composition, which is shown above to be a property naturally flowing from the combination of prior art references and the limitations of claim 6 are also taught. 

Response to Amendments
Applicant’s amendments to the claims, filed September 22, 2020, caused the withdrawal of the rejection of claims 1 – 13 under 35 U.S.C. 112(b) as set forth in the office action mailed July 29, 2020.
Applicant’s amendments to the claims, filed September 22, 2020, caused the withdrawal of the rejection of claims 1- 13 under 35 U.S.C. 103 as obvious over Flenniken, Nilsson, and Shimada as set forth in the office action mailed July 29, 2020.

Response to Arguments
Applicant’s arguments with respect to claims 1 -  have been considered but are moot based on the new ground of rejection.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789